Citation Nr: 0832671	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected mitral valve prolapse syndrome, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right knee chondromalacia patella, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected mechanical low back pain, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  

The veteran presented testimony in August 2003 before a 
Decision Review Officer (DRO) at the Cleveland, RO.  This 
appeal was remanded in January 2008 to afford the veteran a 
hearing before the Board.  In July 2008, the veteran 
presented testimony at a hearing conducted by the use of 
video conferencing equipment at the Cleveland RO before the 
undersigned Veterans Law Judge (VLJ) sitting in Washington, 
D.C.  A transcript of this hearing is in the veteran's claims 
folder.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  By a July 
2008 statement, she related that she was waiving the right to 
have this additional evidence reviewed by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service-connected mitral valve prolapse syndrome is not 
productive of one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

3.  Service-connected right knee chondromalacia patella is 
not productive of moderate recurrent subluxation or lateral 
instability of the right knee and extension limited to 10 
degrees and flexion limited to 45 degrees.

4.  Right knee arthritis was shown on x-ray.  

5.  Service-connected mechanical low back pain was not 
productive of severe limitation of the lumbar spine; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion; intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
was not shown; or forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for mitral valve prolapse syndrome have not been 
met.  38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7099-7000 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for right knee chondromalacia patella have not been 
met.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a separate 10 percent evaluation for 
right knee arthritis have been met.  38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5003 (2007).

4.  The criteria for a 20 percent evaluation, and no higher, 
for mechanical low back pain have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5235-5243, 5292, 5293, 
5295 (2001-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions elements 2 and 3.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the veteran what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The letter 
also informed her of what information and evidence must be 
submitted by her, namely, any additional information or 
evidence pertaining to an increase in her disabilities.  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In July 2008, the RO sent the veteran a letter that complies 
with Vazquez-Flores.  However, because the veteran did not 
return the attached notice indicating she had received the 
notice and because there was not a subsequent readjudication 
of the claims on appeal following the notice, the Board will 
proceed with a discussion of why any error in providing 
Vazquez-Flores notice was non-prejudicial for the sake of 
completeness.

In September 2002, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
her disabilities had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on her 
employment and daily life during her hearings and VA 
examinations.  Specifically, the veteran testified that she 
could not work due to her service-connected back and that she 
was limiting in standing and daily activities due to her 
knees and back.  The Board finds that the notice given and 
the responses provided by the veteran specifically show that 
she knew that the evidence needed to show that her 
disabilities had worsened and what impact that had on her 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
her with adequate notice is not prejudicial.  See Sanders, 
487 F.3d 881.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for mitral valve prolapse syndrome, right 
knee chondromalacia patella, and mechanical low back pain.  
As will be discussed below, mitral valve prolapse syndrome is 
rated under Diagnostic Code 7000 by analogy, right knee 
chondromalacia patella under Diagnostic Code 5257, and 
mechanical low back pain under Diagnostic Code 5295.  There 
is no mention of a specific measurement or test result that 
is required for higher ratings under Diagnostic Codes 5257 
and 5295.  As such, under these Diagnostic Codes, entitlement 
to a higher disability rating would be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of her disabilities and the effect of that worsening 
on her employment and daily life.  Additionally, the veteran 
was provided with the regulation changes in the April 2006 
SSOC.  Importantly, the undersigned VLJ asked the veteran 
specific questions regarding the severity of her back 
disability that pertain to the applicable rating criteria.  
Therefore, the Board finds that the September notice letter 
and responses provided by the veteran satisfied element two 
for the claim for the veteran's service-connected knee and 
back disabilities.  See Vazquez-Flores.  

Diagnostic Code 7000 relies on a single measurement or test 
to establish a higher rating.  See id.  The veteran was not 
provided notice of this as required by Vazquez-Flores, 22 
Vet. App. 37.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test during the April 2005 VA 
examination and the veteran did so.  Further, she was 
provided with these regulations in the May 2003 statement of 
the case (SOC).  Given the nature of the veteran's claim and 
the fact that the RO scheduled her for examinations in 
connection with this claim that the veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of the VA examination.  The 
Board finds that any error in failure to provide Vazquez-
Flores element two notice is not prejudicial.  See Sanders, 
487 F.3d 881.  

As to the third element, a March 2006 letter fully satisfied 
this element.  The notice letter notified the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  That letter indicated that disability rating can 
be changed when there are changes in the condition.  The 
letter stated that a rating will be assigned from 0 percent 
to 100 percent depending on the disability involved and 
explained that VA uses a schedule for evaluating disabilities 
that is published in Title 38, Code of Regulations, Part 4.  
It was also noted that a disability evaluation other than the 
level found in the schedule for a specific condition can be 
assigned if the impairment is not adequately covered by the 
schedule.  The letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the March 2006 
letter satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claims, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for the 
veteran's claims.  See Pelegrini II, 18 Vet. App. 112.  

Further, the veteran was given an opportunity present 
testimony directly to the undersigned.  The Court 
specifically indicated that consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  In light of the foregoing, the Board finds that the 
veteran had sufficient opportunities to develop her case and 
therefore concludes that the requirements of Vazquez-Flores 
are met.  The Board, therefore, finds that the requirements 
of Pelegrini II are met and that the VA has discharged its 
duty to notify on this claim.  See Pelegrini II, 18 Vet. App. 
112.  

Additionally, since the RO continued the disability ratings 
at issue here for the veteran's service-connected 
disabilities, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for mitral valve prolapse syndrome, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess, 19 Vet. App. 473.  
Regarding the claims for increased ratings for the right knee 
and low back, the Board is granting increased ratings for 
both and effective dates will be assigned by the RO.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in October 2002 and April 
2005 for her claims.  Although the veteran and her 
representative testified that her examinations were 
inadequate and that too much time had passed since her last 
VA examination, there is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorders since she was last 
examined.  38 C.F.R. § 3.327(a).  Moreover, the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  As will be 
discussed below, the VA examination reports address the 
relevant rating criteria and are adequate upon which to base 
a decision.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claims.  VA has also 
assisted the veteran and her representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
her claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

1.  Mitral valve prolapse syndrome

The veteran is currently rated as 30 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7000 for her service-
connected mitral valve prolapse syndrome.  Under Diagnostic 
Code 7000, a 30 percent disability evaluation is warranted if 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is evidence of cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or X-ray.  A 60 percent 
disability evaluation is assigned if there is more than one 
episode of acute congestive heart failure in the past year, 
or; if a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent disability 
evaluation is warranted during active infection with valvular 
heart damage and for three months following cessation of 
therapy for active infection.  Thereafter, with valvular 
heart disease (documented by findings on physical examination 
and either echocardiogram, Doppler echocardiogram, or; 
cardiac cathereterization) resulting in: chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

Note (1) Evaluate cor pulmonale, which is a form of secondary 
heart disease, as part of the pulmonary condition that causes 
it.

Note (2) One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the veteran is not 
entitled to a rating in excess of 30 percent disabling.  The 
evidence of record did not more nearly approximate the 
criteria of one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  In this regard, an 
October 2002 VA echocardiogram revealed that the left 
ventricle was normal sized and the ejection fraction was 50 
to 55 percent.  The Board finds it significant that this 
range was noted to be normal.  Additionally, an October 2002 
VA radiological report indicated that the heart was of normal 
size and that no heart failure was shown.  During her October 
2002 VA examination, the veteran reported that she had no 
change in her cardiac condition and that her activity was 
limited only by her musculoskeletal problems.  The assessment 
was history of mitral valve prolapse associated with anxiety 
with no cardiac functional problems.  

During her April 2005 VA examination, the veteran stated that 
she did not have dyspnea or dizziness but did have some 
feeling of fatigue and became pre-syncopal after standing up 
too fast.  She denied myocardial infarction or congestive 
heart failure.  Although the METS were estimated at 4 based 
on her stated level of exercise, her exercise was found to be 
limited due to her knees and back, not her heart condition.  
The examiner commented that her exercise capacity was 
severely limited by musculoskeletal and myalgia conditions 
and that these would prevent her from performing any type of 
exercise stress test.  Significantly, the examiner noted that 
she was unlimited in terms of activities of daily living due 
to her heart status.  Importantly, the examiner opined that 
the mitral valve prolapse was only minimally limiting with 
regard to her exercise capacity.  

Further, a June 2005 VA echocardiogram revealed normal heart 
size and an ejection fraction of 50 to 60 percent.  An April 
2007 report from H.D.H. reflected that although the veteran 
was admitted for chest pains, the chest radiology report 
showed normal heart size and no evidence of heart failure.  
Additionally, there was no change from the previous 
examination of May 2006.  A September 2007 VA cardiology 
examination noted that the ejection fraction was 55 to 65 
percent.  The Board acknowledges the veteran's testimony 
during her August 2003 DRO hearing and July 2008 hearing that 
she took nitroglycerin for her heart and that when she was 
upset her chest pains became more severe.  She also testified 
that she had fatigue, dizziness, and difficulty sleeping 
because of her heart and that she was told she had congestive 
heart failure.  However, during her VA examination, she 
denied dizziness and congestive heart failure and there is no 
medical evidence reflecting that she has ever had it.  As 
such, when considered in conjunction with the veteran's 
disability picture as a whole, the evidence of record does 
not more nearly approximate the criteria for a rating in 
excess of 30 percent disabling.  38 C.F.R. § 4.7, 4.104, 
Diagnostic Code 7000.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 30 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected mitral valve prolapse syndrome.  38 C.F.R. § 4.104, 
Diagnostic Code 7000. 

2.  Right knee chondromalacia patella

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

The veteran's service-connected right knee chondromalacia 
patellae is current rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Recurrent 
subluxation or lateral instability of the knee is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria 
provide for a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the veteran is not 
entitled to a rating in excess of 10 percent disabling under 
Diagnostic Code 5257.  Additionally, an increased rating is 
not warranted under Diagnostic Codes 5260 and 5261.  The 
evidence of record does not more nearly approximate the 
criteria for moderate recurrent subluxation or lateral 
instability of the right knee and extension limited to 10 
degrees and flexion limited to 45 degrees was not shown.  In 
this regard, during the October 2002 VA examination, flexion 
was to 122 degrees and extension was to 0 degrees.  The knee 
was stable medially and laterally and there were negative 
McMurray's and Drawer's tests.  An October 2002 VA treatment 
entry found no joint effusion.  There was crepitus but no 
tenderness to palpation or fluid in the joint.  In an April 
2005 VA treatment entry, the veteran had a swollen and tender 
right knee.  During her April 2005 VA examination, the 
veteran reported flare-ups of her knees approximately every 
two weeks.  She stated that her limitation of motion and 
functional impairment is solely due to pain rather than 
weakness, fatigue, or lack of endurance.  There was no 
increased pain, limited motion, or limited function on 
repetitive motion.  The veteran used a cane but no brace.  
She reported episodic instability every two months, which 
does not equate to moderate instability.  Examination did not 
reveal swelling or knee deformities.  Further, there was no 
knee pain or instability to the anterior, posterior, valgus, 
or varus stresses.  There were mild joint effusions and 
tenderness.  There was no pain with compression, instability, 
grading, spasm, guarding, heat, or redness.  Flexion was to 
135 degrees and pain limited the range of extension in the 
last 5 degrees.  A March 2007 VA treatment entry noted 
swelling in the right knee with range of motion of 130 with 
no effusion.  The anterior, posterior, varus, valgus, and 
McMurray's tests were all negative.  There was pain on 
compression.  Significantly, the examiner noted that the 
veteran's reported level of knee pain was out of proportion 
to the physical examination findings.  The examiner opined 
that she was capable of performing work that required lifting 
up to 30 pounds but should avoid squatting, kneeling, and 
repetitive climbing in her occupation.  As such, the 
preponderance of the evidence does not more nearly 
approximate the criteria for a rating in excess of 10 percent 
disabling under Diagnostic Codes 5257, 5260, and 5261.  
38 C.F.R. § 4.7.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  In an October 
2002 VA treatment entry, there were radiographic findings of 
arthritic changes.  However, the x-ray of the right knee was 
normal in the April 2005 VA examination.  Also, although it 
appears that the veteran had very little limitation of motion 
on examination and the April 2005 examiner noted that her 
pain was out of proportion to her physical findings, she did 
report pain on motion and there were notations of right knee 
swelling.  The Board will resolve these discrepancies in 
favor of the veteran and award a separate 10 percent rating, 
and no higher, in light of the findings of swelling as noted 
above.  See DeLuca; Lichtenfels, 1 Vet. App. at 488; and 38 
C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5003.  

The Board has considered whether a higher rating under 
additional diagnostic codes is appropriate.  However, there 
were no findings of ankylosis, dislocated or semilunar 
cartilage, tibia or fibula impairment, or genu recurvatum 
rendering Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 
not for application.  38 C.F.R. § 4.71a.  

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating in addition to the 
separately assigned rating at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  Thus, the Board finds that the current 10 percent 
evaluation is appropriate and that a separate 10 percent is 
also warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5003. 

3.  Mechanical low back pain

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA amended the rating 
schedule for evaluating disabilities of the spine again, 
which became effective on September 26, 2003.  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  However, the Board notes 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.   

The veteran was notified of these regulation changes in the 
April 2006 SSOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Prior to September 23, 2002, Diagnostic Code 5293 provided 
for a non compensable (0 percent) disability rating for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent disability rating was assigned for mild 
intervertebral disc syndrome.  A 20 percent disability rating 
was assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent disability rating was 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
disability rating was assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for ratings based on limitation of motion of the lumbar 
spine.  When such limitation of motion is slight, a 10 
percent rating was warranted.  When limitation of motion is 
moderate, a 20 percent rating was assigned and, when it is 
severe, a 40 percent rating was for application.

Prior to September 26, 2003, lumbosacral strain was evaluated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.17a, Diagnostic Code 5295.  A non compensable (0 percent) 
rating was assigned for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent rating was assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The highest 
available schedular evaluation, 40 percent, was warranted 
where the condition was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6.

Under Diagnostic Code 5293 prior to September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
disability evaluation was contemplated for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  See Amendment 
to Part 4, Schedule for Rating Disabilities, Effective 
September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 
2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected and 
the General Rating Formula for Diseases and Injuries of the 
Spine.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable 
under a limitation-of-motion code, a 10 percent rating will 
be assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  However, the veteran is already 
being assigned a 20 percent rating and there is no evidence 
of X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups with occasional incapacitating 
exacerbations to warrant a higher rating.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
disability evaluation is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
ht entire cervical spine.  A 40 percent disability evaluation 
is warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability evaluation is 
warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2007).  See also 38 C.F.R. § 4.71a, 
Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the veteran is entitled 
to a 20 percent rating, and no higher, for her service-
connected low back disability.  The Board notes that several 
medical records, including a September 2002 VA treatment 
entry, noted that she had osteoarthritis and degenerative 
disc disease.  Although the veteran is only service-connected 
for mechanical low back pain, the evidence of record is 
unclear regarding whether her findings of arthritis and 
degenerative disc disease are related to her service-
connected disability and this question has not been addressed 
via VA examination.  Therefore, the Board will assume without 
deciding that her arthritis and degenerative disc disease are 
also part of her service-connected disability for rating 
purposes for this appeal.  

Although the service-connected mechanical low back pain is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 3.71a, Diagnostic Code 5295, the Board has considered 
whether an increased evaluation would be in order under other 
relevant diagnostic codes.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

In this regard, the Board finds that a 20 percent rating, and 
no higher, is warranted under Diagnostic Code 5292, which was 
in effect prior to September 26, 2003, as the evidence of 
record more nearly approximates the criteria for moderate 
limitation of the lumbar spine.  However, the evidence of 
record does not more nearly approximate the criteria for 
severe limitation of the lumbar spine or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Further, the evidence of record does 
not show lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, or severe lumbosacral strain with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  As of September 23, 2002, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months was not shown.  Further, 
as of September 26, 2003, forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine was not shown.  

In this regard, during her October 2002 VA examination, 
physical examination revealed rotation of 45 degrees 
bilaterally, extension to 10 degrees, flexion to 90 degrees 
with bend to 12 degrees to the right and to 22 degrees to the 
left, with a combined range of motion of 224 degrees.  During 
her April 2005 VA examination, there was tenderness to 
palpation and mild spasm of the paraspinal lumbar musculature 
with mild guarding.  Flexion was to 70 degrees, extension to 
30 degrees, right lateral flexion to 40 degrees, left lateral 
flexion to 32 degrees, right lateral rotation to 35 degrees, 
left lateral rotation to 33 degrees, with combined range of 
motion of 240.  Although "severe" is not defined in the 
regulations as noted above, it is generally defined as "of a 
great degree: serious."  Webster's Ninth New Collegiate 
Dictionary 1078 (1990).  On the contrary, "moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc."  Webster's New World Dictionary, Third 
College Edition 1262 (1988).  The Board finds that as the 
normal combined range of motion of the lumbar spine is 240 
degrees, 224 and 240 degrees do not more nearly approximate 
the definition of severe but instead reflect a moderate 
degree of limitation of motion.  See Note (2).  As such, the 
evidence of record more nearly approximates the criteria for 
a 20 percent rating under Diagnostic Code 5292.  

Turning to Diagnostic Code 5293 in effect prior to September 
23, 2002, an evaluation in excess of 20 percent is not 
warranted as intervertebral disc syndrome was not productive 
of severe recurring attacks with intermittent relief.  
Further, incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months were also not shown.  In this regard, the Board 
acknowledges the veteran's statements made during her October 
2002 and April 2005 VA examinations that twice in the past 
six months she had so much pain that she could not get out of 
bed and that she self prescribed bed rest but has not been 
prescribed bed rest by a physician.  The veteran also 
testified that there were several episodes in the last year 
where she could not get out of bed.  However, the Board finds 
it significant that these episodes have not been 
characterized as severe.  Additionally, the Board finds it 
significant that during the April 2005 VA examination, the 
examiner opined that the veteran's complaints of low back 
pain were not consistent with her objective findings on 
examination.  As such, the Board finds that the evidence of 
record does not more nearly approximate the criteria for 40 
percent pursuant to Diagnostic Code 5293 in effect prior to 
September 23, 2002, or effective September 23, 2002, or 
pursuant to Diagnostic Code 5243.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's mechanical low back 
pain is not warranted on the basis of functional loss due to 
pain or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of difficulty 
sleeping, standing, sitting, stiffness, and flare-ups every 
other day.  The Board also acknowledges the veteran's 
testimony that she used a cane, back brace, rollator, TENS 
unit, and shower chairs, and needed help at home.  However, 
during her April 2005 VA examination, although there was pain 
on forward flexion, there was no loss of motion after 
repetition or resistance.  The Board notes that these 
complaints are already contemplated in the assigned 20 
percent rating.  Significantly, the examiner opined that the 
veteran's complaints of low back pain were not consistent 
with her objective findings on examination.  He opined that 
her non-service connected fibromyalgia might be contributing 
to her pain.  The examiner felt that she was capable of 
lifting up to 30 pounds and avoiding repetitive bending as 
part of her occupation.  He added that it did not appear that 
she was taking morphine for her back but her fibromyalgia and 
chronic pain syndrome.  Indeed, the veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's mechanical low back 
strain.  38 C.F.R. § 4.7.

Further, consideration is not warranted under Diagnostic 
Codes 5285, 5286, 5289 which were in effect prior to the 
regulation change of September 26, 2003, as fractured 
vertebra and ankylosis was not shown.  38 C.F.R. § 4.71a 
(2002).

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that a 20 
percent evaluation is appropriate and that there is no basis 
for awarding a higher evaluation for the service-connected 
mechanical low back pain.  38 C.F.R. § 4.71a, Diagnostic Code 
5292. 

Additionally, after reviewing the record, the Board further 
finds that a separate disability rating is not warranted 
because the objective medical evidence does not demonstrate 
that the veteran suffers from a separate neurological 
disability distinct from her service-connected mechanical low 
back pain.  The medical evidence of record does not identify 
any separate neurological findings or disability not already 
contemplated under the discussed pertinent criteria.  The 
evidence of record did not show that the veteran's back 
disability was productive of bladder or bowel dysfunction.

Although the veteran testified that she had Charlie horses, a 
feeling of needles in her toes and hips because of her lower 
back, during an October 2002 VA functional capacity 
evaluation, the veteran had normal neurological and sensation 
in her lower back and lower extremities.  The October 2002 VA 
examination reflected that the veteran had pain with straight 
leg raising but no radiculopathy.  Additionally, during the 
April 2005 VA examination, the examiner commented that there 
was no evidence of radiculopathy on examination and the MRI 
did not show herniated discs or spinal stenosis.  
Additionally, there were no focal neurologic deficits.  An 
August 2007 VA treatment entry noted that left sciatic 
mononeuropathy or left lumbosacral plexopathy based on the 
absence of recordable nerve conduction potentials from the 
left lower extremity could not be ruled out.  However, this 
was of questionable clinical significance as there was no 
denervation of the muscles during the needle EMG.  Also, the 
veteran's very occasional focal numbness/calf cramping and 
absence of strength deficit was not the typical clinical 
presentation of the severe sciatic mononeuropathy/plexopathy.  
Therefore diffuse peripheral neuropathy was unlikely due to 
nerve conduction study of right lower extremity was 
essentially well within normal limits.  Moreover, there was 
no evidence of left lower extremity radiculopathy or 
myopathy.  Additionally, an August 2007 VA treatment entry 
showed no evidence of lumbar radiculopathy.  Therefore, the 
Board concludes that evidence of record does not indicate an 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125, 129-132 (1994).

Extraschedular

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disabilities 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of her 
disabilities.  The Board acknowledges the veteran's testimony 
that she stopped working because of her low back and that she 
was unable to keep her commercial driver's license because of 
the morphine she is taking.  However, the medical evidence of 
record does not show that her service-connected disabilities 
have interfered with employment beyond the regular schedular 
criteria nor rendered her unemployable.  The April 2005 VA 
examiner noted that the veteran worked up until five months 
ago and felt that she was capable of lifting up to 30 pounds 
but should avoid bending, squatting, kneeling, and repetitive 
climbing as part of her occupation.  Significantly, the 
examiner added that it did not appear that she was taking 
morphine for her back but her fibromyalgia and chronic pain 
syndrome, two non-service connected disabilities.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disabilities under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected mitral valve prolapse syndrome, currently rated as 
30 percent disabling, is denied.

Entitlement to an increased disability rating for service-
connected right knee chondromalacia patella, currently rated 
as 10 percent disabling, is denied.

A separate 10 percent rating for right knee arthritis is 
granted.

Entitlement to a 20 percent disability rating for service-
connected mechanical low back pain, and no higher, is 
granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


